Title: 6. To Hendrik Calkoen, 10 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 6
       Sir
       Amsterdam October 10. 1780
      
      The sixth Task, is to shew that no Person, in America, is of so much Influence, Power, or Credit, that his Death, or Corruption by English Money could be of any nameable Consequence.
      This question is very natural, for a Stranger to ask, but it would not occur to a native American who had passed all his Life, in his own Country: and upon hearing it proposed, he could only Smile.
      It Should be considered, that there are in America, no Kings, Princes, or Nobles: no Popes, Cardinals, Patriarchs, Archbishops, Bishops, or other ecclesiastical Dignitaries. They are these and Such like lofty Subordinations, which place great Bodies of Men in a State of Dependance upon one, which enable one or a few Individuals in Europe to carry away after them, large Numbers, wherever they may think fit to go. There are no hereditary Offices, or Titles, in Families nor even any great Estates that descend in a right Line, to the Eldest sons. All Estates of Intestates are distributed among all the Children. So that there are no Individuals, nor Families, who have either from office, Title or Fortune any Extensive Power, or Influence. We are all equal in America, in a political View, and as much alike as Lycurgus’s Hay cocks. All publick offices and Employments are bestowed, by the free Choice of the People, and at present through the whole Continent are in the Hands of those Gentlemen who have distinguished themselves the most, by their Councils, Exertions, and sufferings, in the Contest with Great Britain. If there ever was a War, that could be called the Peoples War it is this of America, against Great Britain, it having been determined on by the People and pursued by the People in every step of its Progress.
      But who is it in America, that has credit to carry over to the Side of Great Britain any Numbers of Men? General How tells Us, that he employed, Mr. Delancey, Mr. Cortland Skinner, Mr. Chalmers, and Mr. Galloway, the most influential Men they could find, and he tells you their ridiculous success.
      Are they Members of Congress, who by being corrupted, would carry Votes in Congress in favour of the English? I can tell you of a Truth, there has not been one Motion made in Congress, Since the Declaration of Independancy, on the 4. of July 1776, for a Reconciliation with Great Britain, and there is not one Man in America, of sufficient Authority, or Credit to make a Motion in Congress for a Peace with Great Britain upon any Terms short of Independance, without ruining his Character forever. If a Delegate from any one of the thirteen States were to make a Motion, for Peace upon any Conditions short of Independency, that delegate would be recalled with Indignation by his Constituents as soon as they shall know it. The English have artfully represented in Europe, that the Congress have been governed by particular Gentlemen: but you may depend upon it, it is false. At one Time the English would have made it believed that Mr. Randolph, the first President of Congress, was its Soul. Mr. Randolph died, and Congress proceeded, as well as ever. At another Time Mr. Hancock was all and all. Mr. Hancock left the Congress, And has Scarcely been there for three Years: yet Congress has proceeded with as much Wisdom, Honour and Fortitude as ever. At another Time, the English represented that Mr. Dickinson, was the Ruler of America. Mr. Dickinson opposed, openly and upon Principle, the Declaration of Independancy, but instead of carrying his Point, his Constituents differed with him so materially that they recalled him from Congress, and was absent for some years: yet Congress proceeded with no less Constancy, and Mr. Dickinson lately finding all America unalterably fixed in the system of Independancy has fallen in like a good Citizen and now supports it in congress with as much Zeal as others. At another Time, the English have been known to believe that Dr, Franklin, was the essential Member of Congress: but Dr. Franklin was sent to France in 1776, and has been there ever Since, yet Congress have been as active and as capable as before. At another Time Mr. Samuel Adams, was represented as the Man who did every Thing: Yet Mr. Samuel Adams has been, absent for the greatest Part of three Years, attending his Duty as Secretary of State in the Massachusetts Bay: yet it does not appear that Mr. Adams’s Absence has weakened the Deliberations of Congress, in the least. Nay, they have sometimes been silly enough to represent your humble servant, Mr. John Adams, as an essential Member of Congress. It is now however, three Years Since Congress did him the Honour to send him to Europe as a Minister Plenipotentiary to the Court of Versailles, and he has never been in Congress since. Yet Congress have done better since he came away than they ever did before.
      In short sir all these Pretences are the most ridiculous imaginable. The American Cause stands upon the essential, unalterable Character, of the whole Body of the People upon their Prejudices, Passions, Habits and Principles, which they derived from their Ancestors their Education, drew in with their Mothers Milk, and have been confirmed by the whole Course of their Lives, and the Characters whom they have made conspicuous by placing them in their publick Employments
      
       are but Bubbles on the Sea of matter born
       They rise: they break, and to that Sea return.
      
      The Same Reasoning is applicable to all the Governors, Lt. Governors, secretaries of state, Judges, senators and Representatives of particular states. They are all eligible and elected every Year, by the Body of the People, and would loose their Characters and Influence, the Instant they should depart in their public Conduct from the political system that the People are determined to support.
      But are there any officers of the Army, who could carry over, large Numbers of People? The Influence of these officers is confined to the Army. They have very little among the Citizens. But if We consider the Constitution of that Army, We shall see, that it is impossible that any officer could carry with him any Numbers even of soldiers. These officers are not appointed by a King, or a Prince, nor by General Washington. They can hardly be Said to be appointed by Congress. They have all Commissions from Congress it is true; but they are named and recommended and even generally appointed by the Executive Branch of Government in the particular state to which they belong, except the general officers who are appointed by Congress. The Continental Army, consists of the Quotas of officers and Troops, furnished by thirteen different states. If an officer of the Massachusetts Bay forces for Example should go over to the Ennemy, he might possibly carry with him half a dozen soldiers belonging to that state—yet I even doubt whether any officer whatever who should defect from that state could persuade so many as half a dozen soldiers to go with him.
      Is it necessary to put the supposition, that General Washington should be corrupted? Is it possible that So fair a Fame as Washingtons should be exchanged for Gold or for Crowns? A Character so false so cruel, so blood thirsty, so detestible as that of Monk might betray a Trust. But a Character so just, so humane, so fair, so open and honourable and amiable as Washingtons, never can be stained with so foul a Reproach.
      Yet I am fully of opinion that if even Mr. Washington, should go over to the English which I know to be impossible, he would find none or very few officers or soldiers to go with him. He would become the Contempt and Execration of his own Army, as well as of all the rest of Mankind.
      No sir! The American Cause is in no Danger from the Defection of any Individual. Nothing short of an entire Alteration in the sentiments of the whole Body of the People, can make any material Change in Conduct of the Councils, or in the Conduct of the Army of the United States. And I am very sure that Great Britain has not Power or Art sufficient to change essentially the Temper the Feelings, and the opinions of between three and four Millions of People, at three thousand Miles distance, supported as they are by Powerfull Allies.
      If such a Change could ever have been made, it would have been seven Years ago when offices, Employments and Power in America were in the Hands of the King. But every Ray of Royal Authority has been extinguished now between four and five years, and all civil and military Authority is in Hands determined to resist Great Britain to the last.
      I have the Honour to be
     